@ XAOS! hakaretler,
sosyal medyada da zir-
ve yapt. Cniii organi- |
zator, damacdina (ava
acacagim acikladh. Bu y
arada sarkict ile esi Ce- |
ren’ ine e ¥ iihk sozlesme-

MNIUILLI ji) HALKIN GAZETESI

ff 1305°S0

iSTE

 

 

 

 

 

= =

fd

—_
=|

eel 1 neti

 

= = a , @ 15 TEMMUZDAN | @ AMA bu yazilim, | @ ZATEN oda ODTU | @ BURADAN kalkan |
Darbecilerin kullandigi ByLock, ABD'de kod- uw sonra, darbecilerin | Ti@ ABD'de kodlan-| “Ty mezunu bir bilim [™ Ta ucaklaria bircok F
a Ce ‘ GOREVLILER ByLock’la haberlestikle- | di. Tirkiye'’ye getirilip | adanu! Obama ile is- | FETO'cii ABD'ye kact.
landi. Turkiye de, ODTU MEZUNU OZEL ri ortaya @ku. MIT bu - FETO'cillere dati r tedigi zaman gériisen| = Ekrem Dumanh, Serif F
TARAFINDAN MAZIRLANDI, Bu kripto yazilimi kuran a _ yazilima czmek icin ug- | di. Hepsinden énemli- | tek Tlirk... Boyle biiyiik | Ali Tekalan, Ruz Nur f
Wi es 2 - — ast. TUBITAK’: mer- | si ByLock’u yazan ekip, | iliskiler icindeki Ayash, | Meral ve Mutlu Ekizogtu |
ABD li ve Turk ekip ise BORAJET'IN PATRONU ; oek altina aldi. Uygula- E— Borajet’in patronu Yal- [ iiniversiteli bile olma- f da aralanindaych. Hatta | r

OLAN VALCIN AYASLI'NIN UCAGIYLA tasindi. may! hazirlayaniann OD- | cin Ayasli'nin uca®iyla [ yan Faruk Bayindir ve! —-yakinlarinin “Fuat Avni" |

TU mezunn ize! gérevii- | asim. Belki de area | Av. H. brahim Koca ile | dedigi Serhat Demir de |

Iddiaya-gore aralarinda Ayasl da vardi ler olduZu anlasildh. | nnda Ayash da vard. fF — ortak olup TARKIM’i ald! |. TARKIM’i kullanch. ["~

———_ |

 

 
